Some time in July, 1925, the appellant purchased from the respondents a Willys-Knight automobile, paying $675 down, the balance to be paid in monthly payments, evidenced by a conditional sales contract, which contract was, on July 24, 1925, sold, assigned and transferred to the General Credit Company.
On the same day the appellant delivered to the respondents a Big Six Studebaker touring car, and also delivered to respondents a bill of sale thereof. All of the testimony, both oral and written, shows that the agreed price of the Studebaker car was $1,350, one-half of which was applied as first payment upon the Willys-Knight car, and the balance to be credited to appellant when respondents sold the Studebaker car.
Thereafter and in the latter part of September, 1925, respondents delivered the Studebaker car to Frank O. Howard, and a conditional sales contract was entered *Page 103 
into between respondents and Frank O. Howard reciting a cash payment and providing for monthly payments, which conditional sales contract was by respondents sold, assigned and transferred to the General Credit Company of Yakima, Washington.
[1] This action was brought by appellant to recover from respondents the balance of the purchase price of the Studebaker car. At the trial a nonsuit was granted. The law is well settled in this state that when a vendor who has sold goods on a conditional sales contract sells, assigns and transfers the conditional sales contract itself he has parted with all title to the goods in question. State Bank of Black Diamond v. Johnson,104 Wn. 550, 177 P. 340.
Respondents having parted with the title to both cars and being therefore unable to give credit on the purchase price of the Willys-Knight car were bound to account for the balance of the price of the Studebaker car.
The cause is therefore reversed for further proceedings in accordance with this opinion.
MACKINTOSH, C.J., FULLERTON, MITCHELL, and MAIN, JJ., concur. *Page 104